UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 23, 2013 DREW INDUSTRIES INCORPORATED (Exact name of registrant as specified in its charter) Delaware 0-13646 13-3250533 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 200 Mamaroneck Avenue, White Plains, New York 1 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (914) 428-9098 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The Annual Meeting of Stockholders of Drew Industries Incorporated was held on May 23, 2013. The total shares outstanding on the record date, March 27, 2013, were 22,900,102. The total shares represented at the meeting in person or by proxy were 21,897,468. The following matters were voted upon: To elect a Board of eight Directors: For Withheld Broker Non-Votes Leigh J. Abrams Edward W. Rose, III James F. Gero Frederick B. Hegi, Jr. David A. Reed John B. Lowe, Jr. Jason D. Lippert Brendan J. Deely To approve, in advisory and non-binding vote, the compensation of the named executive officers: For Against Abstain Broker Non-Votes To ratify the selection of KPMG LLP as independent auditors for the year ending December 31, 2013: For Against Abstain Broker Non-Votes 0 Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DREW INDUSTRIES INCORPORATED (Registrant) By: /s/ Joseph S. Giordano III Joseph S. Giordano III Chief Financial Officer and Treasurer Dated: May 24, 2013 2
